Citation Nr: 0111990	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  96-42 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1. Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for paroxysmal 
atrial tachycardia, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

A hearing was held in November 2000, before a Member of the 
Board sitting at the RO.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

At the time of his hearing, the appellant withdrew his claim 
of entitlement to a total rating based on individual 
unemployability.  Therefore, that issue is not for the 
Board's consideration.  However, it appears that the 
appellant has raised a claim for an earlier effective date 
for a grant of a 10 percent evaluation for paroxysmal atrial 
tachycardia, which has not been adjudicated by the RO.  Thus, 
this matter is referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, potentially relevant 
records have not been obtained by the RO.  Specifically, at 
the time of his November 2000 hearing, the appellant 
indicated that has was last treated for his bronchial asthma 
in April 2000 at Jefferson Regional Medical Center; indeed, 
he currently uses a bronchial inhaler on a daily basis.  
Additionally, the appellant testified that he has had 
quarterly appointments since 1995 with Dr. Deramsey, a 
cardiologist who practices at the Pine Bluff Cardiology 
Clinic.  However, these treatment records have not been 
associated with the claims file.

Moreover, in an October 1999 supplemental statement of the 
case, the RO referred to a treatment file from the Little 
Rock VAMC, with records dated from 1993 to 1999.  It does not 
appear that these records are with the claims file.  
Additionally, in both an August 1996 rating decision and a 
May 1994 rating decision, the RO referred to VA examinations 
with regard to the appellant's asthma claim and his atrial 
tachycardia claim.  These records should be obtained and 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  

Moreover, the Board is of the opinion that examinations are 
needed to address the appellant's current level of functional 
impairment.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment 
of any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided him 
with relevant treatment for 
bronchial asthma and paroxysmal 
atrial tachycardia, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should 
obtain medical records, including 
treatment records from the 
Jefferson Regional Medical Center; 
treatment records from Dr. Deramsey 
at the Pine Bluff Cardiology 
Clinic; all VA examinations 
relating to the appellant's 
bronchial asthma and paroxysmal 
tachycardia; medical records from 
the Little Rock VAMC; and an April 
1983 Toledo Hospital emergency room 
report.  The appellant's assistance 
in obtaining pertinent records 
should be solicited as needed.  To 
the extent there is an attempt to 
obtain records that is 
unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159 (2000).  

2.  Thereafter, and whether 
additional records are received or 
not, the RO should schedule the 
veteran for VA examination(s) for 
the purpose of evaluating the extent 
and severity of the veteran's 
service-connected bronchial asthma 
and paroxysmal atrial tachycardia .  
The examiner(s) should, based on 
sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, 
determine the veteran's current 
level of disability resulting from 
both disorders.  All tests the 
examiner(s) deem necessary should be 
accomplished and all clinical 
findings should be reported in 
detail.  The claims folder and a 
copy of the rating criteria should 
be provided to the examiners.

3.  Thereafter, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to any 
pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, 
final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court 
decisions that are subsequently 
issued also should be considered.

4.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





